DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        BEVERLEY C. OATES,
                            Appellant,

                                    v.

DEUTSCHE BANK NATIONAL TRUST COMPANY, as trustee for WAMU
       Mortgage Pass-through Certificate Series 2005-AR6
                          Appellee.

                              No. 4D16-3851

                         [December 21, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos Augusto Rodriguez, Judge; L.T. Case No. CACE-
13003010.

  Kenneth Eric Trent of Kenneth Eric Trent, P.A., Fort Lauderdale, for
appellant.

    Allison Morat and Teris A. McGovern of Pearson Bitman LLP, Maitland,
for appellee.

PER CURIAM.

  Affirmed.

WARNER, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.